DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              GEICO GENERAL INSURANCE COMPANY,
                          Petitioner,

                                    v.

                              KELLY PATON,
                               Respondent.

                              No. 4D13-2166

                              [May 11, 2016]

   Petition for writ of certiorari to the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. 09-13697 CACE.

  James K. Clark of Clark, Robb, Mason, Coulombe, Buschman &
Charbonnet, Miami, for petitioner.

    Bard D. Rockenbach of Burlington & Rockenbach, P.A., West Palm
Beach and Richard M. Benrubi of Liggio Benrubi, P.A., West Palm Beach,
for respondent.

               ON REMAND FROM THE SUPREME COURT

PER CURIAM.

  Consistent with the Florida Supreme Court’s opinion in Paton v. GEICO
General Insurance Co., No. SC14-282, 2016 WL 1163372 (Fla. Mar. 24,
2016), the petition for writ of certiorari is denied.

STEVENSON, GROSS and DAMOORGIAN, JJ., concur.

                          *          *          *